                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               WESTERN DMSION
                                No. S:08-CR-336-D



UNITED STATES OF AMERICA,                   )
                                            )
                 v.                         )               ORDER
                                            )
WILLIAM GREEN,                              )
                                            )
                           Defendant.       )


       The United States shall file a response to defendant's motion under 18 U.S.C. § 3582 [D.E.

112]. The response is due not later than August 28, 2020.

       SO ORDERED. This ..A:_ day of August 2020.




                                                        JSC.DEVERID
                                                        United States District Judge




           Case 5:08-cr-00336-D Document 116 Filed 08/04/20 Page 1 of 1
